 



Exhibit 10.51
EXECUTIVE EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”) is executed as of the 28th day of
March 2002, by and between ROBERT MERCER, an individual (“Employee”), EN POINTE
TECHNOLOGIES, INC., a Delaware corporation (the “Company”), with reference to
the following facts:
     A. Employee is an individual possessing unique management and executive
talents of value to the Company and has been its Senior Vice President-Taxation
& Finance.
     B. The Company desires to continue the employment of Employee as the Senior
Vice President-Taxation & Finance for the Company, and Employee desires to
accept such employment, all on the terms and conditions set forth in this
Agreement.
AGREEMENT
     In consideration of the foregoing recitals and of the covenants and
agreements herein, the parties agree as follows:

1.   Term. The Company hereby engages Employee to perform his duties and render
the services set forth in Section 2 for a period commencing on March 16, 2002
(the “Effective Date”) and ending on March 15, 2003, (the “Employment Period”)
and Employee hereby accepts said employment and agrees to perform such services
during the Employment Period. Unless this Agreement is terminated pursuant to
Section 4 or unless either party gives the other written notice to the contrary
prior to expiration date, this Agreement, together with any changes which have
occurred during the employment period then expiring, shall automatically renew
at the end of the Employment Period on a month-to-month basis.   2.   Duties.

  2.1.   Senior Vice President-Taxation & Finance: Performing executive work of
major importance to the Company, with the primary focus being the profitable
management and profitable growth of the Company. During the Employment Period,
Employee shall devote his full business time and attention to performing his
duties as Senior Vice President-Taxation & Finance of the Company. Such
responsibility shall include, but not be limited to:

  2.1.1.   Administering and controlling the issuance of the corporation’s
stock, including the determination of correct share allocations for exercise of
warrants, options, and other derivatives.     2.1.2.   Administering the
company’s stock option plan from the time of grant to their exercise or
cancellation upon termination and the related employee tax reporting on Form W-2
as well as the corporate financial reporting.     2.1.3.   Administering the
company’s Stock Purchase Plan; includes:

     
PAGE 1
  READ & AGREED (INITIALS):
 
  RM:___(EMPLOYEE)
 
  RDC: ___(EN POINTE TECHNOLOGIES)



 



--------------------------------------------------------------------------------



 



Executive Employment Agreement: Robert Mercer
March 28, 2002

  2.1.3.1.   Reviewing and approving semi-annual plan allocations and issuing
corporate stock.     2.1.3.2.   Annually administering the tax reporting on Form
W-2.

  2.1.4.   Assisting with the preparation of various SEC filings including, but
not limited to, 10-Ks, 10-Qs, 8-Ks, Insider reporting on Forms 3, 4, and 5,
Proxy reports.     2.1.5.   Preparing cash flow statements, financial footnotes,
and other supporting schedules.     2.1.6.   Researching major financial and tax
issues.     2.1.7.   Reviewing major contracts and providing signatory approval.
    2.1.8.   Signing vendor and payroll checks.     2.1.9.   Overseeing all
corporate tax reporting, exclusive of payroll tax reporting which is outsourced
to payroll vendor.     2.1.10.   Assisting in the review and placement of
corporate insurance, including liability, property and casualty and directors’
and officers’ insurance.     2.1.11.   Approving stock purchases or sales for
Section 16 insiders.     2.1.12.   Carrying out supervisory responsibilities in
accordance with the organization’s policies and applicable laws; include
interviewing, hiring, and training employees; planning, assigning, and directing
work; appraising performance; rewarding and disciplining employees; addressing
complaints and resolving problems.     2.1.13.   The above description is
non-exhaustive. Employee shall work out of the Company’s headquarters location
and shall report to a manager designated by the Company’s Chief Executive
Officer (“CEO”).     2.1.14.   Employee recognizes that the Company’s Board of
Directors may be required under its fiduciary duty to Company and to its
stockholders to eliminate the position of Vice President-Taxation & Finance of
Company or to appoint a different person as such officer of Company. The parties
agree however, that any such elimination or replacement of Employee by Company,
other than pursuant to Section 4 or Section 7.1 or 7.2.1 or 7.3.1 hereof, shall
constitute a termination of Employee’s employment hereunder by the Company
without cause.

3.   Company Policies. Employee will be subject to and agrees to adhere to all
of Company’s policies which are generally applicable to En Pointe’s employees,
including but not limited to, all policies relating to standards of conduct,
conflicts of interest and compliance with the Company’s rules and obligations.
To the extent there is a conflict between the terms of a general Company policy
and a term of this Agreement, the specific term of the Agreement shall govern.

4.   Change of Control. Notwithstanding the terms of Section 2 above, if the
Company or a significant portion thereof is sold or merged or undergoes a change
of control transaction (as defined in the form of Parent’s Stock Option
Agreement, a copy of which shall be made available upon Employee’s written
request), this Agreement shall survive consummation of such transaction and
shall continue in effect for the remainder of the Employment Period, but
Employee shall serve as an officer of the entity which succeeds to the business
or a substantial portion of the business of the Company, and in such case shall
bear a suitable title and perform the duties and functions of such office of
such publicly traded or privately held successor, consistent with those
customarily performed by an officer of such a unit,

     
PAGE 2
  READ & AGREED (INITIALS):
 
  RM:___(EMPLOYEE)
 
  RDC: ___(EN POINTE TECHNOLOGIES)



 



--------------------------------------------------------------------------------



 



Executive Employment Agreement: Robert Mercer
March 28, 2002
division or entity comparable to the then business of the Company, unit,
division or entity. Employee may be required to accept greater or lesser
responsibility by any successor, and agrees to fully cooperate and assist in any
resulting transition for up to the remainder of the Employment Period; and any
adjustments required of Employee to complete the transition to any successor,
unit, division or entity, shall not violate this Agreement so long as “good
reason” does not arise under Sections 8.2(iii).

5.   Conflict of Interest.

  5.1.   Employee agrees that during the course of his employment, he will not,
directly or indirectly, compete with En Pointe Technologies in any way, nor will
Employee act as an officer, director, employee, consultant, shareholder, lender
or agent of any entity which is engaged in any business in which En Pointe
Technologies is now engaged or in which En Pointe Technologies becomes engaged
during the term of your employment. Any apparent conflict of interest must be
disclosed to the En Pointe Technologies Vice President- Human Resources for
evaluation either at time of employment or at the time that a conflict becomes
known or suspected     5.2.   Employee further agrees that during the term of
employment and for a period of eighteen (18) months thereafter, employee will
not, directly or indirectly, compete unfairly or illegally with the Company in
any way, or usurp any Company opportunity in any way. Employee also agrees that
during the term of employment and for a period of eighteen (18) months
thereafter, Employee will not, directly or indirectly, whether on his own behalf
or on behalf of another, offer employment or a consulting agreement to any
Company employee, nor will Employee directly or indirectly, whether on his own
behalf or on behalf of another, actually employ or grant a consulting assignment
to a Company employee. Employee also agrees that during the term of employment
and for a period of eighteen (18) months thereafter, Employee will not, directly
or indirectly, whether on his own behalf or on behalf of another contact or
solicit any of Company’s clients to do business with any other entity other than
the Company.

6.   Compensation. As compensation for her services to be performed hereunder,
the Company shall provide Employee with the following compensation and benefits:

  6.1.   Base Salary. Employee’s base salary shall be $150,000.00 per year, paid
semi-monthly and in accordance with such Company payroll practices as are in
effect from time to time, and subject to such withholding as is required by law.

  6.1.1.   As used in this Agreement, “pre-tax net income” shall mean positive
pre-tax income of the Company (after including the accrued cost of any bonuses
paid to Company executives under this Section 6).

  6.2.   Bonus. Employee shall be eligible for quarterly bonus at the sole
discretion of the Company’s CEO and Board of Directors. Any quarterly bonus
considered under this Agreement shall be further subject to the condition that
the Company’s cumulative pre-tax net income (as defined in Section 6.1.1 above)
is positive at time of bonus

     
PAGE 3
  READ & AGREED (INITIALS):
 
  RM:___(EMPLOYEE)
 
  RDC: ___(EN POINTE TECHNOLOGIES)



 



--------------------------------------------------------------------------------



 



Executive Employment Agreement: Robert Mercer
March 28, 2002
consideration. The CEO may elect to waive the aforementioned profitability
requirement for bonus in any given quarter; however, any such waiver shall be in
writing and further subject to section 10.4 of this Agreement. If any bonus is
declared or paid, it shall be subject to such withholding as is required by law.

  6.3.   Benefits.

  6.3.1.   Vacation. Employee shall be entitled to vacation time as he has
accrued each pay period since his date of hire, less any vacation taken, as
follows: (i) for years 1 to 5 since his date of first hire, 3.34 hours accrued
per pay period (24 pay periods per year), subject to 80 hours per year maximum;
(ii) for years after 5 since his date of first hire, 5 hours accrued per pay
period (24 pay periods per year), subject to 120 hours per year maximum. In the
event Employee does not use such vacation, he shall receive, upon termination of
the Employment Period, vacation pay for all unused vacation calculated as having
accrued at the applicable base salary for each relevant period of his
employment. However, Employee shall endeavor to take vacation time in the year
in which it is allocated to him.     6.3.2.   Business Expenses. The Company
shall reimburse Employee for all reasonable business expenses incurred by
Employee in the course of performing services for the Company and in compliance
with procedures established from time to time by the Company.     6.3.3.   Other
Benefits. Company shall provide Employee with other such employment benefits —
such as 401(k) participation, medical insurance and disability insurance - on
the terms and to the extent generally provided by the Company to its employees.
    6.3.4.   Stock Options. Although no stock options are offered or granted
under this Agreement, it does not alter or negate any Stock Option provisions
made in prior agreements between this Employee and the Company.     6.3.5.  
Other Persons. The parties understand that other officers and employees may be
afforded payments and benefits and employment agreements which differ from those
of Employee in this Agreement; but Employee’s compensation and benefits shall be
governed solely by the terms of this Agreement, which shall supersede all prior
understandings or agreements between the parties concerning terms and benefits
of employment of Employee with the Company. Other officers or employees shall
not become entitled to any benefits under this Agreement.

7.   Termination.

  7.1.   Termination by Reason of Death or Disability. The Employment Period
shall terminate upon the death or permanent disability (as defined below) of
Employee.

     
PAGE 4
  READ & AGREED (INITIALS):
 
  RM:___(EMPLOYEE)
 
  RDC: ___(EN POINTE TECHNOLOGIES)



 



--------------------------------------------------------------------------------



 



Executive Employment Agreement: Robert Mercer
March 28, 2002

  7.2.   Termination by Company.

  7.2.1.   The Company may terminate the Employment Period for “cause” by
written notice to Employee.     7.2.2.   The Company may terminate the
Employment Period for any other reason, with or without cause, by written notice
to Employee.

  7.3.   Termination by Employee.

  7.3.1.   Employee may terminate the Employment Period for “good reason” at any
time by written notice to the Company.     7.3.2.   Employee may terminate the
Employment Period for any other reason by written notice to the Company.

  7.4.   Severance Pay. In the event the Employment Period is terminated by the
Company without cause or is terminated by Employee with good reason or if the
Employment Period is terminated because of the death or disability of Employee
pursuant to Section 7.1, upon the effectiveness of any such termination, the
Company shall be obligated to pay to Employee (or his executors, administrators
or assigns, as the case may be) all unpaid salary, benefits and bonuses (if any)
accrued through the date of effectiveness of such termination and, in addition,
a cash severance payment equal to six (6) months’ total base salary, at the
rates set forth herein, and such other benefits as may be required by law.
Severance pay shall be in exchange for executing a Settlement and General
Release of all claims.

8.   Certain Definitions. For purposes of this Agreement:

  8.1.   The term “cause” shall mean those acts identified in Section 2924 of
the California Labor Code, as that section exists on the date of this Agreement,
to wit, any willful breach of duty by the Employee in the course of his
employment, or in case of his habitual neglect of his duty or continued
incapacity to perform it.     8.2.   The term “good reason” shall mean the
occurrence of one or more of the following events without the Employee’s express
written consent; (i) removal of Employee from the position and responsibilities
as set forth under Section 2 above; (ii) a material reduction by the Company in
the kind or level of employee benefits to which Employee is entitled immediately
prior to such reduction with the result that Employee’s overall benefit package
is significantly reduced; or, (iii) any material breach by the Company of any
material provision of this Agreement which continues uncured for thirty
(30) days following written notice thereof.     8.3.   The term “permanent
disability” shall mean Employee’s incapacity due to physical or mental illness,
which results in Employee being absent from the performance of his duties with
the Company on a full-time basis for a period of six (6) consecutive months.

     
PAGE 5
  READ & AGREED (INITIALS):
 
  RM:___(EMPLOYEE)
 
  RDC: ___(EN POINTE TECHNOLOGIES)



 



--------------------------------------------------------------------------------



 



Executive Employment Agreement: Robert Mercer
March 28, 2002
The existence or cessation of a physical or mental illness which renders
Employee absent from the performance of his duties on a full-time basis shall,
if disputed by the Company or Employee, be conclusively determined by written
opinions rendered by two qualified physicians, one selected by Employee and one
selected by the Company. During the period of absence, but not beyond the
expiration of the Employment Period, Employee shall be deemed to be on an unpaid
disability leave of absence. During the period of such disability leave of
absence, the Board of Directors may designate an interim officer with the same
title and responsibilities of Employee on such terms as it deems proper.

9.   Employee Benefit Plans. Any employee benefit plans in which Employee may
participate pursuant to the terms of this Agreement shall be governed solely by
the terms of the underlying plan documents and by applicable law, and nothing in
this Agreement shall impair the Company’s right to amend, modify, replace, and
terminate any and all such plans in its sole discretion as provided by law. This
Agreement is for the sole benefit of Employee and the Company, and is not
intended to create an employee benefit plan or to modify the terms of any of the
Company’s existing plans.   10.   Miscellaneous.

  10.1.   Arbitration/Governing Law. To the fullest extent permitted by law, any
dispute, claim or controversy of any kind (including but not limited to tort,
contract and statute) arising under, in connection with, or relating to this
Agreement or Employee’s employment, shall be resolved exclusively by binding
arbitration in Los Angeles County, California in accordance with the commercial
rules of the American Arbitration Association then in effect. The Company and
Employee agree to waive any objection to personal jurisdiction or venue in any
forum located in Los Angeles County, California. No claim, lawsuit or action of
any kind may be filed by either party to this Agreement except to compel
arbitration or to enforce an arbitration award; arbitration is the exclusive
dispute resolution mechanism between the parties hereto. Judgment may be entered
on the arbitrator’s award in any court having Jurisdiction. The validity,
interpretation, effect and enforcement of this Agreement shall be governed by
the laws of the State of California.     10.2.   Assignment. This Agreement
shall inure to the benefit of and shall be binding upon the successors and the
assigns of the Company, and all such successors and assigns shall specifically
assume this Agreement. Since this Agreement is based upon the unique abilities
of, and the Company’s personal confidence in Employee, Employee shall have no
right to assign this Agreement or any of his rights hereunder without the prior
written consent of the Company.     10.3.   Severability. If any provision of
this Agreement shall be found invalid, such findings shall not affect the
validity of the other provisions hereof and the invalid provisions shall be
deemed to have been severed herefrom.

     
PAGE 6
  READ & AGREED (INITIALS):
 
  RM:___(EMPLOYEE)
 
  RDC: ___(EN POINTE TECHNOLOGIES)



 



--------------------------------------------------------------------------------



 



Executive Employment Agreement: Robert Mercer
March 28, 2002

  10.4.   Waiver of Breach. The waiver by any party of the breach of any
provision of this Agreement by the other party or the failure of any party to
exercise any right granted to it hereunder shall not operate or be construed as
the waiver of any subsequent breach by such other party nor the waiver of the
right to exercise any such right.     10.5.   Entire Agreement. This Agreement,
together with the plans referred to in Section 5, contains the entire agreement
of the parties, and supersede any and all agreements, wither oral or written,
between the parties hereto with respect to any employment by En Pointe
Technologies in any manner whatsoever. Each party to this Agreement acknowledges
that no representations, inducements, promises or agreements, orally or
otherwise, have been made by any party, or anyone acting on behalf of any party
which are not embodied herein, and that no other agreement, statement or promise
not contained in this Agreement shall be valid or binding. This Agreement may
not be changed orally but only by an agreement in writing signed by the parties.
    10.6.   Notices. Any notice required or permitted to be given hereunder
shall be in writing and may be personally served or sent by United States mail,
and shall be deemed to have been given when personally served or two days after
having been deposited in the United States mail, registered or certified mail,
return receipt requested, with first-class postage prepaid and properly
addressed as follows. For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is given as provided in this
Section 10.6) shall be as follows:

         
 
  If to Employee:   Robert Mercer
 
  If to the Company:   En Pointe Technologies, Inc.
 
      100 N. Sepulveda Blvd., 19th Floor
 
      El Segundo, CA 90245
 
      Attention: VP-HR

  10.7.   Headings. The paragraph and subparagraph headings herein are for
convenience only and shall not affect the construction hereof.     10.8.  
Further Assurances. Each of the parties hereto shall, from time to time, and
without charge to the other parties, take such additional actions and execute,
deliver and file such additional instruments as may be reasonably required to
give effect to the transactions contemplated hereby.     10.9.   Counterparts.
This Agreement may be executed simultaneously in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.     10.10.   Separate Counsel. The
Company has been represented by counsel in the negotiation and execution of this
Agreement and has relied on such counsel with respect to any matter relating
hereto. The Employee has been invited to have his own counsel

     
PAGE 7
  READ & AGREED (INITIALS):
 
  RM:___(EMPLOYEE)
 
  RDC: ___(EN POINTE TECHNOLOGIES)



 



--------------------------------------------------------------------------------



 



Executive Employment Agreement: Robert Mercer
March 28, 2002
review and negotiate this Agreement and Employee has either obtained his own
counsel or has elected not to obtain counsel.
     IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of
the day and year first above written.

         
 
  “Employee”   For “Company”
EN POINTE TECHNOLOGIES, INC.,
a Delaware corporation
 
       
Name (Print):
  Robert Mercer   Robert D. Chilman
Signature:
  /s/ Robert A. Mercer   /s/ Robert D. Chilman
 
       
Title:
  Senior Vice President-Taxation & Finance   Vice President-Human Resources

[MERCER-EEA-03-28-02.doc]

     
PAGE 8
  READ & AGREED (INITIALS):
 
  RM:___(EMPLOYEE)
 
  RDC: ___(EN POINTE TECHNOLOGIES)

 